In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-09-00073-CV
______________________________


IN THE MATTER OF THE MARRIAGE OF 
JUDITH M. BALLOU AND BRUCE A. BALLOU




On Appeal from the 102nd Judicial District Court
 Bowie County, Texas
Trial Court No. 09D0390-102





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION
	Bruce A. Ballou, appellant, filed his notice of appeal June 22, 2009. 
	Ballou has neither filed a docketing statement with this Court, see Tex. R. App. P. 32, nor
paid a filing fee or made any claim of indigency.  See Tex. R. App. P. App. A, (B)(1); 20.1.  There
is no information to indicate Ballou has made efforts to have either the clerk's record or reporter's
record filed with this Court.  On September 8, 2009, we contacted Ballou by letter, giving him an
opportunity to cure the various defects, and warning him that, if we did not receive an adequate
response within ten days, this appeal would be subject to dismissal for want of prosecution.  See
Tex. R. App. P. 42.3(b), (c).  
	We have received no communication from Ballou.  Pursuant to Rule 42.3(b) and (c) of the
Texas Rules of Appellate Procedure, we dismiss this appeal for want of prosecution.  Tex. R. App.
P. 42.3(b), (c).


						Josh R. Morriss, III
						Chief Justice

Date Submitted:	October 5, 2009
Date Decided:		October 6, 2009